                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-6217 PA (SKx)                                          Date   December 11, 2020
 Title             Stewart Murrey v. Aaron Minc, et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                Gabriela Garcia                            Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
 Proceedings:                 IN CHAMBERS - COURT ORDER

       Plaintiff Stewart Murrey, PhD (“Plaintiff”) has filed an Ex Parte Application for Leave to
File Sur-Reply (Docket No. 49), in which he seeks to respond to the Replies submitted in
support of the Motions to Dismiss filed by defendants Domingo Rivera, Rivera Law Group PLC,
Internet Reputation Control, PRVT LLC, Digital Revolution LLC, Aaron Minc, Minc Law, and
Anthony Will. Having reviewed the Motions, Oppositions, and Replies, the Court concludes
that Plaintiff’s proposed Sur-Reply repeats arguments made in his Oppositions, includes
documents and arguments that could have been asserted in his Oppositions, is otherwise
unnecessary for the Court’s consideration of the issues raised in the Motions to Dismiss,
Oppositions, and Replies, and that the Replies do not raise “new matter” to which a Sur-Reply is
warranted. The Court therefore denies Plaintiff’s Ex Parte Application and will not consider the
proposed Sur-Reply.

       Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the
Court finds that the Motions to Dismiss (Docket Nos. 26, 27, 28, 29, and 31) are appropriate for
decision without oral argument. The hearing calendared for December 21, 2020, is vacated, and
the matters taken off calendar. The Court will notify the parties once it issues an Order on the
pending Motions.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
